Citation Nr: 0604481	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-32 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic maxillary sinusitis, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for a service-
connected right knee disability, including a 10 percent 
rating for osteochondritis and a 20 percent rating for 
residuals of internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946, and from September 1950 to August 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in Boston, 
Massachusetts that, in pertinent part, denied an increase in 
a 10 percent rating for chronic maxillary sinusitis, and 
denied an increase in a 10 percent rating for osteochondritis 
of the right knee.  In an October 2004 rating decision, the 
RO granted a separate 20 percent rating for residuals of 
internal derangement of the right knee with limited 
extension.  A Board hearing was requested and scheduled, but 
the veteran failed to report for such hearing.  

In January 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket. 


FINDINGS OF FACT

1.  The veteran's maxillary sinusitis produces no more than 1 
or 2 incapacitating episodes per year necessitating prolonged 
antibiotic treatment (lasting 4 to 6 weeks), or 3 to 6 non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.

2.  The veteran's right knee disability is manifested by 
arthritis, a medial meniscus tear, range of motion from 15 to 
110 degrees, crepitus, and pain, with no instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).

2.  The criteria for a rating in excess of 10 percent for 
osteochondritis of the right knee with painful motion have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260 (2005).

3.  The criteria for a rating in excess of 20 percent for 
residuals of internal derangement of the right knee with 
limited extension have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a December 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for increased ratings, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a September 
2003 Statement of the Case (SOC), and  Supplemental 
Statements of the Case (SSOCs) dated in January 2004, July 
2004, and October 2004.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Law and Regulation

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical and personnel records; VA medical records; and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Entitlement to an Increased Rating for Sinusitis

The veteran contends that his service-connected sinusitis is 
more disabling than currently evaluated.

According to the rating criteria, a 10 percent rating 
requires 1 or 2 incapacitating episodes of chronic maxillary 
sinusitis per year which necessitate prolonged antibiotic 
treatment (lasting 4 to 6 weeks), or 3 to 6 non-
incapacitating episodes of chronic maxillary sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  The next higher evaluation of 30 percent 
necessitates evidence of 3 or more incapacitating episodes 
per year of chronic maxillary sinusitis necessitating 
prolonged antibiotic treatment (lasting 4 to 6 weeks), or 
more than 6 non-incapacitating episodes of chronic maxillary 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  Note, an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).

Recent VA and private medical records reflect episodic 
treatment for sinusitis, allergic rhinitis, and nasal polyps.  

At a January 2001 VA examination, the veteran complained of 
chronic nasal congestion with post-nasal drainage for many 
years.  He reported that he was on antibiotics one to two 
times per year for an acute sinusitis consisting of increased 
post-nasal drainage with headache.  On examination, the nasal 
passages were open, and there was no structural abnormality.  
There was no tenderness over the sinus areas.  The pertinent 
diagnosis was chronic rhinitis with history of recurrent 
sinusitis.  A January 2001 X-ray study of the paranasal 
sinuses showed no evidence of acute or chronic sinusitis.

At a November 2001 examination performed for VA by QTC, the 
veteran complained of sinus attacks which took place three to 
four times per year mostly during the fall and winter.  He 
reported that he had a thick yellow discharge at such times.  
He reported an occasional headache every one or two weeks.  
He reported occasional bed rest during severe episodes which 
could last a week or two.  A sinus X-ray study was negative.  
The pertinent diagnosis was chronic maxillary sinusitis.  The 
examiner noted that there was no apparent active sinus 
infection, with negative X-ray study and negative physical 
examination in this regard.

By a letter dated in August 2004, a private physician, A. 
Grilli, MD, indicated that he treated the veteran for chronic 
sinusitis since January 2003.  He said that he treated the 
veteran for sinusitis in July 2004, which was the fourth time 
in the past 12 months that the veteran required antibiotic 
treatment for sinusitis.

Recent examination and treatment records show episodic 
treatment, with antibiotic medication, for non-incapacitating 
episodes of sinusitis which occur less than six times per 
year.  The recent medical records do not show incapacitating 
episodes of sinusitis as defined by the regulation, nor do 
the records show the frequency of non- incapacitating 
episodes of sinusitis as required for a higher rating.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2005).

The preponderance of the evidence is against the veteran's 
claim for an increased rating for chronic maxillary 
sinusitis.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Entitlement to an Increased Rating for a Right Knee 
Disability 

The veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2005).  Those functional limitations, however, must be 
supported by evidence of adequate pathology.  38 C.F.R. § 
4.40 (2005).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2005).

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005).

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such 
opinion held that separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint.  VAOPGCPREC 9-2004.

The RO has assigned a 10 percent rating for osteochrondritis 
of the right knee with painful limited motion, under 
Diagnostic Code 5010, and a separate 20 percent rating for 
residuals of internal derangement of the right knee with 
limited extension, under Diagnostic Code 5261.  

At a January 2001 VA joints examination, the veteran 
complained of persistent right knee difficulties, including 
giving out, aching, pain, and an inability to kneel for any 
length of time.  He said the pain had been more persistent 
lately, he was not able to play golf or bowl because of pain 
in his knee, and if he walked for one-half hour his leg and 
calf became quite tight.  On examination of the right knee, 
it measured 1/2-inch greater in circumference than the left 
knee.  Range of motion of the knee was full, but crepitus was 
present, and there was some tenderness and a small ridge of 
osteophytes along the medial joint line.  The pertinent 
diagnosis was injury to the right medial meniscus status post 
meniscectomy with continued increasing symptoms and evidence 
of crepitus at the patellofemoral and medial knee joint.  A 
January 2001 X-ray study of the right knee showed minimal 
degenerative changes.

At a November 2001 examination performed for VA by QTC, the 
veteran complained of joint pain in multiple joints, 
including the right knee.  He said that overusage caused 
worsening, which was relieved by rest.  On examination, range 
of motion of the right knee was from 0 to 140 degrees.  
Drawer test was less than 5 inches, and McMurray's test was 
negative.  The examiner indicated that range of motion was 
not affected by pain, weakness of movement, lack of endurance 
or lack of coordination.  The examiner indicated that there 
was basically full range of motion (in consideration of age) 
at all joints, and there was likely osteoarthritis.

Recent VA and private medical records are negative for 
treatment of a right knee disability until 2003.  A private 
magnetic resonance imaging (MRI) scan of the right knee dated 
in October 2003 reflects the following diagnostic impression:  
moderate medial greater than lateral femoro-tibial joint 
compartment degenerative joint disease, degenerative-type 
tear of the medial meniscus, and probable degenerative tear 
of the lateral meniscus at the anterior horn towards the body 
of the meniscus.  By a letter dated in October 2003, a 
private medical provider, B. Holliday, PA-C, indicated that 
the veteran had been diagnosed with osteoarthritis of the 
right knee and degenerative internal derangement (meniscal 
tear).

By a statement dated in October 2003, the veteran said his 
right knee swelled, ached, felt weak, and sometimes locked.

By a letter dated in February 2004, Mr. Holliday indicated 
that the veteran had been experiencing buckling and locking 
of the right knee which occurred without warning.  The 
veteran reported that such incidents occurred two to three 
times per day and lasted from minutes to hours at a time.  He 
also had a chronic right knee ache.

A July 2004 private outpatient treatment note by Mr. Holliday 
reflects that the veteran complained of right knee pain.  He 
indicated that the veteran informed him that he wanted a 
higher disability rating from VA, and noted that if he 
understood the forms correctly, the veteran must lack 15 
degrees of extension and about 30 degrees of flexion which he 
did not find on previous or current examination.  He referred 
the veteran for a second opinion.

Private medical records dated in August 2004, reflect that a 
private physician, L. A. Bley, MD, examined the veteran's 
right knee disability.  On examination, the right knee was 
mildly swollen as compared to the left, which was consistent 
with osteoarthritis.  He stated that there was 15 degrees of 
flexion to 110 degrees of flexion without marked discomfort.  
(In an August 2004 letter, he indicated that the veteran had 
15 degrees of flexion contracture to approximately 110 
degrees of flexion limited by stiffness).  There was no 
varus/valgus instability, Lachman's test was negative, 
posterior drawer test was negative, and McMurray's sign was 
negative.  There was 1+ patellofemoral crepitus.  An X-ray 
study showed chondrocalcinosis and degenerative joint disease 
with joint space narrowing and subchondral sclerosis.  He 
opined that the veteran had a moderate limitation of knee 
function.

The medical evidence shows that the right knee disability 
includes arthritis, shown on X-rays.  The most recent medical 
evidence, a private examination of the right knee dated in 
August 2004, shows that flexion is limited to 110 degrees, 
extension is limited to 15 degrees, and that there is no 
instability.  As there is no evidence of knee instability or 
subluxation, a separate rating for the right knee disability 
under Code 5257 is not warranted.  VAOPGCPREC 9-98 and 23-97.  

The veteran's degree of limitation of flexion (110 degrees) 
is noncompensable under Diagnostic Code 5260.  A 10 percent 
rating, and no higher, is warranted for arthritis with 
limitation of flexion which is noncompensable.  Diagnostic 
Codes 5003, 5010.

The veteran's degree of limitation of extension (15 degrees) 
warrants a 20 percent rating, and no higher.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  A higher rating may not be 
assigned for residuals of internal derangement of the right 
knee with limited extension under Diagnostic Code 5258, 
pertaining to a dislocated semilunar cartilage, as the 
veteran is already in receipt of a 20 percent rating, the 
maximum available under this code.

There is no evidence of even more limitation of motion due to 
pain on use, including to the degree required for a rating 
higher than 0 percent under Diagnostic Code 5260, and higher 
than a 20 percent rating under Diagnostic Code 5261.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board finds that the veteran's right knee disability is 
adequately compensated by the 10 percent rating for 
osteochondritis of the right knee with painful motion, and 
the 20 percent rating for residuals of internal derangement 
of the right knee with limited extension.

The preponderance of the evidence is against the veteran's 
claim for increased ratings for a right knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra. 


ORDER

An increased rating for chronic maxillary sinusitis is 
denied.

An increased rating for osteochondritis of the right knee 
with painful motion is denied.

An increased rating for residuals of internal derangement of 
the right knee with limited extension is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


